UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3964 Dreyfus Government Cash Management Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 4/30/09 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Government Cash Management April 30, 2009 (Unaudited) Annualized Yield on Date Principal U.S. Government Agencies59.8% of Purchase (%) Amount ($) Value ($) Federal Farm Credit Bank: 7/23/09 0.31 375,000,000 a 375,000,000 8/3/09 0.36 100,000,000 a 100,000,000 9/15/09 0.30 320,000,000 a 319,994,227 3/9/10 0.48 200,000,000 a 200,000,000 Federal Home Loan Bank: 5/1/09 0.39 500,000,000 500,000,000 5/4/09 0.21 30,000,000 29,999,475 5/4/09 2.40 29,000,000 29,000,097 5/7/09 2.39 115,000,000 115,002,792 5/11/09 1.19 500,000,000 a 499,922,802 5/13/09 2.50 55,000,000 54,997,886 5/18/09 0.41 384,500,000 384,425,149 5/19/09 2.50 80,000,000 80,000,588 5/22/09 0.36 500,000,000 a 499,964,737 5/27/09 1.58 500,000,000 499,433,055 6/2/09 0.44 549,675,000 549,458,238 6/10/09 0.50 39,050,000 39,141,135 6/11/09 1.29 850,000,000 a 850,007,859 6/11/09 1.28 1,500,000,000 a 1,500,055,356 7/16/09 1.08 1,000,000,000 a 1,000,000,000 7/17/09 0.21 450,000,000 449,797,875 8/4/09 0.55 25,000,000 25,131,300 8/5/09 0.55 77,095,000 76,981,927 8/11/09 0.56 295,645,000 295,175,910 8/18/09 0.57 1,004,355,000 1,002,621,651 9/4/09 0.36 350,000,000 a 350,000,000 10/15/09 0.42 87,000,000 86,830,495 10/16/09 0.42 600,000,000 598,824,000 11/12/09 0.55 9,790,000 9,799,759 12/1/09 0.56 500,000,000 498,335,556 1/15/10 0.53 262,980,000 263,586,073 1/15/10 0.58 121,650,000 124,477,644 2/10/10 0.58 224,624,000 223,592,601 4/30/10 0.70 128,000,000 127,989,660 Federal Home Loan Mortgage Corp.: 5/13/09 1.11 1,235,000,000 b 1,234,547,167 5/15/09 1.16 42,688,000 b 42,668,909 5/19/09 0.37 250,000,000 a,b 249,961,032 6/2/09 0.45 500,000,000 b 499,800,000 6/8/09 0.25 158,908,000 b 158,866,066 6/9/09 0.44 1,000,000,000 b 999,523,333 6/11/09 0.50 156,000,000 b 156,791,277 6/19/09 1.21 500,000,000 b 499,183,333 6/24/09 1.06 700,000,000 b 698,897,500 7/28/09 0.35 403,190,000 b 402,845,048 9/1/09 0.55 260,950,000 b 260,459,631 9/30/09 0.45 457,938,000 b 457,067,918 10/5/09 0.38 38,550,000 b 38,486,114 10/13/09 0.38 555,736,000 b 554,761,218 Federal National Mortgage Association: 5/1/09 0.22 525,000,000 b 525,000,000 5/1/09 0.42 800,000,000 a,b 800,000,000 5/1/09 0.43 420,000,000 a,b 419,985,656 6/3/09 1.16 225,000,000 b 224,762,813 6/10/09 0.25 332,286,000 b 332,193,698 7/1/09 0.58 1,000,000,000 b 999,025,694 7/2/09 0.35 300,000,000 b 299,819,167 9/30/09 0.45 100,000,000 b 99,810,000 10/7/09 0.40 63,354,000 b 63,242,075 10/14/09 0.38 440,220,000 b 439,448,637 10/19/09 0.38 19,700,000 b 19,664,442 12/22/09 0.53 250,000,000 b 249,135,069 12/29/09 0.60 100,000,000 b 99,596,667 2/22/10 0.57 497,765,000 b 495,444,793 Total U.S. Government Agencies (cost $23,080,535,104) Repurchase Agreements40.5% Banc of America Securities LLC dated 4/30/09, due 5/1/09 in the amount of $1,800,007,000 (fully collateralized by $475,610,000 Treasury Inflation Protected Securities, 2%-2.125%, due 1/15/16-1/15/19, value $506,326,574, $1,056,425,600 U.S. Treasury Notes, 0.875%-4.75%, due 9/30/09-8/31/11, value $1,101,027,209 and $373,032,072 U.S. Treasury Strips, due 5/15/21, value $228,646,278) 0.14 1,800,000,000 1,800,000,000 Banc of America Securities LLC dated 4/30/09, due 5/1/09 in the amount of $500,002,083 (fully collateralized by $303,125,000 Federal Home Loan Bank, 0.38%, due 10/16/09, value $302,673,344 and $207,348,000 Federal National Mortgage Association, 0%, due 5/29/09, value $207,327,265) 0.15 500,000,000 500,000,000 Barclays Financial LLC dated 4/30/09, due 5/1/09 in the amount of $1,086,004,827 (fully collateralized by $262,915,000 Treasury Inflation Protected Securities, 0.875%-2.375%, due 4/15/10-1/15/25, value $292,852,277, $347,731,900 U.S. Treasury Bonds, 3.50%-6.125%, due 1/15/27-2/15/39, value $346,653,696 and $440,672,500 U.S. Treasury Notes, 2.375%-5.125%, due 11/15/14-5/15/16, value $468,214,131) 0.16 1,086,000,000 1,086,000,000 BNP Paribas dated 4/30/09, due 5/1/09 in the amount of $2,450,009,528 (fully collateralized by $325,000,000 U.S. Treasury Bills, due 5/28/09, value $324,992,200, $717,642,000 U.S. Treasury Bonds, 4.50%-7.625%, due 5/15/16-5/15/38, value $913,743,505 and $1,184,091,400 U.S. Treasury Notes, 2.125%-4.875%, due 1/31/10-8/15/15, value $1,260,264,385) 0.14 2,450,000,000 2,450,000,000 Calyon Securities (USA) dated 4/30/09, due 5/1/09 in the amount of $1,000,004,722 (fully collateralized by $184,750,800 Treasury Inflation Protected Securities, 2.50%, due 7/15/16-1/15/29, value $200,336,802, $267,000,000 U.S. Treasury Bills, due 6/24/09-9/3/09, value $266,937,180, $118,816,600 U.S. Treasury Bonds 3.50%-6%, due 2/15/26-2/15/39, value $127,400,184 and $414,875,900 U.S. Treasury Notes, 1.75%-4.625%, due 11/15/09-1/15/11, value $425,325,908) 0.17 1,000,000,000 1,000,000,000 Calyon Securities (USA) dated 4/30/09, due 5/1/09 in the amount of $1,000,005,000 (fully collateralized by $562,620,000 Federal Home Loan Bank, 0%-2.55%, due 5/5/09-6/30/10, value $568,959,335, $154,900,000 Federal Home Loan Mortgage Corp., 0%-5%, due 6/11/09-6/30/09, value $156,109,798 and $275,000,000 Federal National Mortgage Association, 2.50%-6%, due 6/10/10-12/4/18, value $294,931,083) 0.18 1,000,000,000 1,000,000,000 Citigroup Global Markets Holdings Inc. dated 4/30/09, due 5/1/09 in the amount of $200,000,778 (fully collateralized by $203,515,400 U.S. Treasury Notes, 0.875%, due 1/31/11, value $204,000,020) 0.14 200,000,000 200,000,000 Credit Suisse (USA) Inc. dated 4/30/09, due 5/1/09 in the amount of $400,001,667 (fully collateralized by $370,105,000 U.S. Treasury Notes, 4%, due 2/15/15, value $408,002,541) 0.15 400,000,000 400,000,000 Credit Suisse (USA) Inc. dated 4/30/09, due 5/1/09 in the amount of $100,000,472 (fully collateralized by $16,828,000 Federal Home Loan Bank, 0%, due 7/31/09, value $16,822,952 and $85,350,000 Federal National Mortgage Association, 0%, due 12/29/09, value $85,179,302) 0.17 100,000,000 100,000,000 Deutsche Bank Securities dated 4/30/09, due 5/1/09 in the amount of $895,003,481 (fully collateralized by $713,576,000 Treasury Inflation Protected Securities, 0.625%-3.875%, due 4/15/13-4/15/29, value $876,079,947 and $36,820,200 U.S. Treasury Bills, due 5/7/09, value $36,820,126) 0.14 895,000,000 895,000,000 Deutsche Bank Securities dated 4/30/09, due 5/1/09 in the amount of $100,000,417 (fully collateralized by $101,659,000 Federal Home Loan Mortgage Corp., 1.75%, due 4/20/11, value $102,000,179) 0.15 100,000,000 100,000,000 Goldman, Sachs & Co. dated 4/30/09, due 5/1/09 in the amount of $600,002,667 (fully collateralized by $419,198,600 Treasury Inflation Protected Securities, 2.375%-3.625%, due 1/15/25-4/15/28, value $612,000,071) 0.16 600,000,000 600,000,000 Greenwich Capital Markets dated 4/30/09, due 5/1/09 in the amount of $600,002,667 (fully collateralized by $617,310,000 U.S. Treasury Notes, 2.625%, due 4/30/16, value $612,001,136) 0.16 600,000,000 600,000,000 HSBC USA Inc. dated 4/30/09, due 5/1/09 in the amount of $850,003,069 (fully collateralized by $87,705,000 U.S. Treasury Bonds, 6.125%, due 11/15/27, value $113,561,044 and $710,379,000 U.S. Treasury Notes, 1.875%-4.75%, due 5/31/12-2/28/14, value $753,440,557) 0.13 850,000,000 850,000,000 HSBC USA Inc. dated 4/30/09, due 5/1/09 in the amount of $1,435,005,581 (fully collateralized by $1,463,801,000 U.S. Treasury Bills, due 5/14/09-7/30/09, value $1,463,704,826) 0.14 1,435,000,000 1,435,000,000 JP Morgan Chase & Co. dated 4/30/09, due 5/1/09 in the amount of $400,001,556 (fully collateralized by $630,674,455 U.S. Treasury Strips, due 8/15/18-11/15/22, value $408,002,462) 0.14 400,000,000 400,000,000 Mizuho Securities USA dated 4/30/09, due 5/1/09 in the amount of $1,100,004,583 (fully collateralized by $785,254,700 U.S. Treasury Bills, due 5/7/09-4/8/10, value $784,740,680, $51,615,100 U.S. Treasury Bonds, 7.25%, due 8/15/22, value $70,582,640 and $269,342,000 U.S. Treasury Notes, 1.75%, due 3/31/14, value $266,676,706) 0.15 1,100,000,000 1,100,000,000 Morgan Stanley dated 4/30/09, due 5/1/09 in the amount of $900,003,000 (fully collateralized by $195,145,000 Federal Agricultural Mortgage Corp., 4.875%-5.50%, due 1/14/11-4/19/17, value $210,475,467, $700,125,000 Federal Home Loan Bank, 0%-6.375%, due 5/28/09-4/27/29, value $706,838,436 and $9,045,000 Federal Home Loan Mortgage Corp., 1.04%, due 7/12/10, value $9,067,884) 0.12 900,000,000 900,000,000 UBS Securities LLC dated 4/30/09, due 5/1/09 in the amount of $200,000,722 (fully collateralized by $171,457,000 Federal Home Loan Mortgage Corp., 1.04%-5.875%, due 7/12/10-12/14/18, value $172,127,128 and $42,217,000 Tennessee Valley Authority, 0%-8.25%, due 11/1/09-7/15/42, value $31,873,569) 0.13 200,000,000 200,000,000 Total Repurchase Agreements (cost $15,616,000,000) Total Investments (cost $38,696,535,104) 100.3% Liabilities, Less Cash and Receivables (.3%) Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. At April 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of April 30, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices - Level 2 - Other Significant Observable Inputs 38,696,535,104 Level 3 - Significant Unobservable Inputs - Total 38,696,535,104 It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that any fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board members to represent the fair value of each funds investments. Dreyfus Government Cash Management may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodians and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains the right to sell the underlying securities at market value and may claim any resulting loss against the seller. The fund has entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guarantees the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share falls below $0.995 (a Guarantee Event) and the fund liquidates. Recovery under the Program is subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increase the number of fund shares the investor held at the close of business on September 19, 2008 are not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 are not eligible for protection under the Program. The Program, which was originally set to expire on December 18, 2008, was initially extended by the Treasury until April 30, 2009 and has now been further extended by the Treasury until September 18, 2009. The funds participation in the Program will expire effective May 1, 2009. As a result, shareholder assets in the fund that were covered under the Program since September 19, 2008 will no longer be covered effective May 1, 2009. Participation in the initial term and the April 30, 2009 extension period of the Program required a payment to the Treasury in the amount of .01% and .015%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share). This expense is being borne by the fund without regard to any expense limitation currently in effect. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Government Prime Cash Management April 30, 2009 (Unaudited) Annualized Yield on Date Principal U.S. Government Agencies93.1% of Purchase (%) Amount ($) Value ($) Federal Farm Credit Bank: 5/19/09 2.41 15,000,000 14,999,134 5/27/09 0.36 100,000,000 a 100,000,000 6/5/09 2.72 100,000,000 100,000,000 6/9/09 0.08 50,000,000 49,995,667 6/10/09 0.08 33,000,000 32,997,067 6/11/09 0.10 50,000,000 49,994,306 6/12/09 0.10 50,000,000 49,994,167 6/15/09 0.11 50,000,000 49,993,125 6/16/09 0.11 50,000,000 49,992,972 7/22/09 0.36 17,000,000 a 16,998,445 7/23/09 0.31 125,000,000 a 125,000,000 8/3/09 0.36 150,000,000 a 150,000,000 8/28/09 0.47 100,000,000 a 100,000,000 9/15/09 2.46 31,930,000 31,930,000 9/24/09 0.53 7,000,000 a 6,995,250 12/21/09 0.45 100,000,000 a 99,942,571 3/12/10 0.95 50,000,000 a 49,743,249 Federal Home Loan Bank: 5/1/09 0.10 836,000,000 836,000,000 5/7/09 2.26 50,000,000 50,000,000 5/15/09 0.10 825,683,000 825,650,890 5/19/09 0.09 550,000,000 549,975,250 5/20/09 0.07 450,000,000 449,983,375 5/22/09 0.40 433,000,000 432,898,967 6/1/09 0.42 250,000,000 249,909,583 6/15/09 0.30 113,980,000 113,937,257 6/19/09 0.29 232,000,000 231,907,880 7/1/09 0.14 200,000,000 199,952,556 7/10/09 0.14 250,000,000 249,931,945 7/15/09 0.14 100,000,000 99,970,833 8/4/09 0.55 20,000,000 19,970,972 8/7/09 0.56 240,935,000 240,567,708 8/7/09 0.34 250,000,000 a 250,000,000 8/10/09 0.55 125,000,000 124,807,118 9/18/09 0.44 146,000,000 145,750,178 9/18/09 0.51 8,005,000 8,140,977 9/23/09 0.44 74,000,000 73,868,856 9/25/09 0.43 200,000,000 199,648,180 12/9/09 0.82 30,000,000 30,000,000 12/11/09 0.81 73,250,000 75,095,021 12/18/09 0.65 12,000,000 12,202,634 12/23/09 0.67 16,250,000 16,256,973 12/30/09 0.62 250,000,000 248,953,750 Tennessee Valley Authority 5/14/09 0.10 155,419,000 155,413,388 Total U.S. Government Agencies (cost $6,969,370,244) U.S. Treasury Note6.8% 8/17/09 (cost $506,844,390) 0.20 500,000,000 Total Investments (cost $7,476,214,634) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. At April 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of April 30, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices - Level 2 - Other Significant Observable Inputs 7,476,214,634 Level 3 - Significant Unobservable Inputs - Total 7,476,214,634 It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that any fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board members to represent the fair value of each funds investments. The fund has entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guarantees the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share falls below $0.995 (a Guarantee Event) and the fund liquidates. Recovery under the Program is subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increase the number of fund shares the investor held at the close of business on September 19, 2008 are not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 are not eligible for protection under the Program. The Program, which was originally set to expire on December 18, 2008, was initially extended by the Treasury until April 30, 2009 and has now been further extended by the Treasury until September 18, 2009. The funds participation in the Program will expire effective May 1, 2009. As a result, shareholder assets in the fund that were covered under the Program since September 19, 2008 will no longer be covered effective May 1, 2009. Participation in the initial term and the April 30, 2009 extension period of the Program required a payment to the Treasury in the amount of .01% and .015%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share). This expense is being borne by the fund without regard to any expense limitation currently in effect. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Government Cash Management Funds By: /s/ J. David Officer J. David Officer President Date: June 17, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: June 17, 2009 By: /s/ James Windels James Windels Treasurer Date: June 17, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
